DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, line 5 recites the limitation “a side view”. There is a lack of antecedent basis for this limitation in the claim.
Claim 28, line 5 recites the limitation “a ROPS”. It is unclear what a “ROPS” is without the context of the specification, rendering the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 20, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender et al. (EP 2786884 A2), hereinafter Bender, as cited by Applicant (all text references are to Bender Translation).
Regarding claim 16, Bender discloses (Fig. 1-10) a work vehicle 1 comprising:
a protective frame 2 (Fig. 2) including a first frame 6 and a second frame 7 rotatably coupled with an upper portion of the first frame 6 (Fig. 2; Para. [0028]; via joint 9); and
an assist mechanism 29 to assist a rotating operation of the second frame 7 (Fig. 2; Para. [0031]).

Regarding claim 17, Bender further discloses that the first frame 6 is a lower frame 6 that is fixed on a rear side 4 of a seat 5 (Fig. 1; Para. [0028]);
the second frame 7 is an upper frame 7 coupled with the upper portion of the lower frame 6 through a rocking shaft 9 to be capable of rocking in a front-rear direction 
the upper frame 7 is displaceable by a rocking operation to an upright position (Fig. 1) in which the upper frame 7 stands up above the lower frame 6 (Fig. 1-2), and to a laid-down position (Fig. 7) in which the upper frame 7 is folded with respect to the lower frame 6 (Fig. 7-8).

Regarding claim 18, Bender further discloses that the assist mechanism 29 includes an urging mechanism 29 capable of urging the upper frame 7 toward a side of the upright position in a rocking direction of the upper frame (Para. [0032] states that urging mechanism 29 prevents the upper frame 7 from pivoting from the upright position to the folded position, therefore urging the upper frame toward a side of the upright position).

Regarding claim 20, Bender further discloses that the assist mechanism 29 includes an upper coupling shaft that rotatably couples the upper frame 7 and the urging mechanism 29 (Fig. 2 & 3; upper coupling point of 29); and
a lower coupling shaft that rotatably couples the lower frame 6 and the urging mechanism (Fig. 2 & 3; lower coupling point of 29);
the urging mechanism 29 is capable of extending and contracting (Fig. 2 & 8 show different states of 29, and is configured to urge to separate the upper coupling shaft and the lower coupling shaft from each other in an extension and contraction 
in a state in which the upper frame 7 is set in the upright position, the upper coupling shaft is located on the side of the upright position in the rocking direction with respect to a straight line passing through the lower coupling shaft and the rocking shaft in a side view (Fig. 2; upper coupling shaft is located to the left of a line connecting the lower coupling shaft and joint 9, which is the upright position side); and
in a state in which the upper frame 7 is set in the laid-down position, the upper coupling shaft is located on the side of the laid-down position in the rocking direction with respect to the straight line (Fig. 8; upper coupling shaft, coupled to upper frame 7, is to the right of a line connecting lower coupling shaft and joint 9, which is the side of the laid-down position).

Regarding claim 25, Bender further discloses that the assist mechanism 29 is located on an outer side in a left-right direction of the upper frame 7 and the lower frame 6 (Fig. 3 shows assist mechanism 29 on outer side of frame 6, 7).

Regarding claim 27, Bender further discloses that in a state in which the upper frame 7 is set in the laid-down position, an end portion on an opposite side of a lower frame side is located below a lower end of the assist mechanism 29 (Fig. 8 shows that lower end of upper frame 7 is located below assist mechanism 29). 

16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma (EP 3248846 A1), as cited by Applicant.
Regarding claim 16, Azuma discloses a work vehicle 1 (Fig. 1-7) comprising:
a protective frame 8 including a first frame 31 and a second frame 32 rotatably coupled with an upper portion of the first frame (Fig. 1; via bolt 36); and
an assist mechanism 38 to assist a rotating operation of the second frame 32 (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Azuma.
Regarding claim 21, Bender does not disclose that the assist mechanism includes a coupler rotatably coupled with the urging mechanism through the upper 
Azuma teaches (Fig. 1-7) a work vehicle 1 with an assist mechanism 38 for assisting rotation of an upper frame 32 with respect to a lower frame 31, the assist mechanism 38 including a coupler 41 (Fig. 4-7) rotatably coupled with an urging mechanism 38 through a coupling shaft (Fig. 6; pivotable coupling at lower end of 38B), and a screw 43, 44 that fixes the coupler to the frame 31 (Fig. 7); and
the coupler 41 is configured to enable the screw 43, 44 to be inserted through in the extension and contraction direction of the urging mechanism 38 (Fig. 4-7, insertion axes of screws align with extension contraction direction of urging mechanism 38), and holds the urging mechanism 38 in a contracted state with the screw 43, 44 screwed into the frame 31 (Fig. 6 & 7; Para. [0083] show that when screws 43, 44 are screwed in, urging mechanism 38 is moved from a free state to contracted state).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bender by using a coupler with screws to contract the urging mechanism as disclosed by Azuma because this coupling mechanism takes away the need for manual operation for contracting the urging mechanism (Para. [0032]).
Bender and Azuma disclose a coupling mechanism for coupling the urging mechanism to the lower frame through the lower coupling shaft instead of the upper frame through the upper coupling shaft. However, it would have been obvious to one 
	
	Regarding claim 22, Bender, modified as above (all references are to Azuma) further discloses that the screw 43, 44 is provided such that in a state in which the upper frame 32 is located in a predetermined position in the rocking direction (position shown in Fig. 1 & 5-7), an axial line extending in an insertion direction of the screw 43, 44 and an axial line extending in the extension and contraction direction of the urging mechanism 38 coincide with each other in a side view (Fig. 1 & 5-7, insertion axes of screws align with extension contraction direction of urging mechanism 38).

	Regarding claim 24, Bender further discloses that the urging mechanism 29 is a damper mechanism (Para. [0031]). Bender does not disclose that the damper mechanism provides an urging force by a screw.
	Azuma teaches a damper mechanism 38 for a work vehicle 1 with an upper frame 32 and lower frame 31, wherein an urging force for the damper mechanism 38 is provided by a screw 43, 44 (Fig. 6 & 7; Para. [0083] show that when screws 43, 44 are screwed in, damper mechanism 38 is moved from a free state to contracted state, which provides an urging force for damper mechanism 38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bender by providing the urging force with a screw as disclosed by Azuma because this coupling .

s 17-19, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Bender.
Regarding claim 17, Azuma further discloses that the first frame 31 is a lower frame 31 (Fig. 3);
the second frame 32 is an upper frame 32 coupled with the upper portion of the lower frame 31 through a rocking shaft 36 to be capable of rocking in a front-rear direction (Fig. 3; Para. [0059]); and
the upper frame 32 is displaceable by a rocking operation to an upright position (Fig. 3; dashed) in which the upper frame 32 stands up above the lower frame 31, and to a laid-down position (Fig. 3; solid lines) in which the upper frame 32 is folded with respect to the lower frame 31 (Fig. 3).
Azuma does not disclose that the lower frame is fixed on a rear side of a seat.
Bender teaches a protective frame 2 with a lower frame 6 fixed on a rear side 4 of a seat 5 (Fig. 1; Para. [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by having the protective frame located to the rear of the seat as disclosed by Bender because this limits the vision impairment of the operator due to the protective frame (Para. [0002] of Bender. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

	Regarding claim 18, Azuma, modified as above, further discloses that the assist mechanism 38 includes an urging mechanism 38 capable of urging the upper frame 32 

	Regarding claim 19, Azuma, modified as above (all references are to Azuma), further discloses that the assist mechanism 38 is configured such that, in a state in which the upper frame 32 is located on a side of the laid-down position with respect to a boundary position between the upright position and the laid-down position (dotted line in Fig. 3 between upright and laid-down positions), a rocking force applied to the upper frame 32 toward the upright position by the urging mechanism 38 is smaller than a rocking force applied to the upper frame toward the laid-down position due to a weight of the upper frame 32 (Para. [0011]), and in a state in which the upper frame 32 is located in a predetermined range from the boundary position on the side of the upright position, the rocking force applied to the upper frame 32 toward the upright position by the urging mechanism 38 is larger than the rocking force applied to the upper frame 32 toward the laid-down position due to the weight of the upper frame 32 (Para. [0011]).
	
	Regarding claim 24, Azuma, modified as above (all references are to Azuma), further discloses that the urging mechanism 38 is a damper mechanism (Para. [0068]) providing an urging force by a screw (Fig. 6 & 7; Para. [0083] show that when screws 43, 44 are screwed in, damper mechanism 38 is moved from a free state to contracted state, which provides an urging force for damper mechanism 38).

	Regarding claim 26, Azuma, modified as above (all references are to Azuma), further discloses that the assist mechanism 38 is located on an inner side in a left-right 

	Regarding claim 28, Azuma, modified as above (all references are to Azuma), further discloses that the protective frame 8 is divided into a lower split body 31 defining and functioning as a first frame 31 located on a vehicle body 1 side (Fig. 1 & 3), and an upper split body 32 defining and functioning as the second frame 32 located on an upper side (Fig. 1 & 3), and the upper split body 32 defines a ROPS that is pivotally coupled to be rotatable between a vertical acting posture (Fig. 1; solid lines) and a folded posture (Fig. 3; solid lines) folded downward with respect to the lower split body 31 and that stands up from a vehicle body 1;
	the assist mechanism 38 includes a gas damper (Para. [0068]) provided at the lower split body 31 and the upper split body 32 (Fig. 1 & 3-4);
the gas damper 38 is attached to be in a free state in which neither an extension force nor a contraction force is generated when the upper split body 38 is located in an intermediate position between the vertical acting posture (Fig. 1; solid lines) and the folded posture (Fig. 3; solid lines) (Fig. 1 shows gas damper 38 in fully extended position while Fig. 3 shows gas damper 38 in fully contracted position. There must be a point between the two at which the gas damper is in a neutral, or free state); and
a position holding mechanism 53 capable of fixing and releasing a position of the upper split body 32 in a rotation position corresponding to the intermediate position is provided (Para. [0093]).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach working vehicles rollover protection systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614